Citation Nr: 1404200	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an abdominal disorder with pain, to include gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for a granulomatous infection of the lungs. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2010 rating decision issued by the Regional Office (RO) in Nashville, Tennessee.

The Board notes that the issues on appeal have been changed since the December 2010 rating decision.  In addition to entitlement to service connection for a granulomatous infection and entitlement to service connection for GERD, the RO also included entitlement to service connection for "trichomoniasis (claimed as abdominal pains)."  Trichomoniasis, however, is a sexually transmitted disease, and does not manifest in symptoms of abdominal pain.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1946, (30th Ed. 2003).  The Veteran has not asserted that he is entitled to service connection for trichomoniasis as such or any other sexually transmitted disease.  Because many of the Veteran's complaints of abdominal pain are associated with his complaints of GERD, the Board considers them to be a single issue, as reflected on the title page of this decision.  The Board notes that it is broadly construing the term "abdominal disorder" to include any disorder located in that region of the body.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  This discussion will include the presence of trichomoniasis in service, as part of this issue, not as a separate disability.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA medical records from May 2004 to August 2012 that are pertinent to this appeal.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The issue of entitlement to service connection for an abdominal disorder with pain, to include GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran's claimed granulomatous infection of the lungs is not causally related to his military service.  


CONCLUSION OF LAW

The Veteran's claimed granulomatous infection of the lungs was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In September 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in July 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order, except as discussed below in the remand.


Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims entitlement to service connection for a granulomatous infection of the lungs.  Although an August 2003 VA medical record shows an x-ray with evidence of a prior granulomatous infection, there is little other supporting evidence for this claim.  An October 2004 VA medical record noted that the Veteran hears himself wheezing at times but otherwise post-service treatment records show generally clear lungs and are absent for complaints of difficulty breathing.  The Veteran has not asserted that he experiences any difficulty breathing-the August 2010 claim and an October 2012 representative statement only offer conclusory statements asserting that the granulomatous infection is service-related.  Neither the Veteran nor his representative has shown that they have the expertise to make such a medical conclusion; nor have they provided a supporting rationale.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Similarly, there is no evidence of any connection to military service.  The Veteran's service treatment records are negative for respiratory problems.  A February 1974 entrance examination noted normal lungs and chest and the Veteran reported no problems related to asthma, tuberculosis, shortness of breath or chronic cough.  Likewise, a November 1976 separation examination noted normal lungs and chest.  Significantly, in the August 2010 claim, the Veteran stated that the granulomatous infection began in August 2003, about 27 years after leaving service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, as the Veteran does not currently complain of lung or breathing problems and there are no such complaints in service, the Board finds that the preponderance of the evidence weighs against finding that the granulomatous infection is service-related.  Therefore the claim is denied.  38 C.F.R. § 3.303(a).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a granulomatous infection of the lungs is denied. 


REMAND

The Veteran also claims entitlement to service connection for an abdominal disorder with pain, to include GERD.  Service treatment records document recurrent complaints of severe abdominal discomfort, including cramps, vomiting and sharp pains.  Trichomoniasis was noted on one occasion as a possible cause, and was treated.  Other records seem to record complaints without finding or diagnosing objective pathology.  Post-service medical records also show a number of diagnoses of abdominal disorders including GERD, gastritis, diverticulosis, hiatal hernia, gastric polyps and general complaints of abdominal pains.  Although a June 2005 VA medical record noted that the Veteran's gastritis was likely due to alcohol abuse, it is unclear whether the other disorders are in some way related to the Veteran's active military service.  Given the Veteran's significant abdominal problems in service, a VA medical examination is therefore required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, in an October 2012 statement, the Veteran's representative asserted that the Veteran believed his abdominal disorder was related to contaminated water he regularly consumed while at Camp Lejeune, North Carolina.  However, the Veteran has not provided further details or evidence to help VA substantiate this allegation.  VA should therefore contact the Veteran and attempt to obtain more specific details and evidence from him.

The Veteran's personnel records should be obtained to ascertain his time at Camp Lejeune.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his abdominal disorder at any time.  If the Veteran identifies documents not already associated with the claims file, those documents should be obtained.  The Veteran should also be asked to provide further evidence and details regarding his claim that he regularly drank contaminated water at Camp Lejeune, North Carolina.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  The Veteran's personnel files should also be obtained for association with the claim file.

All reasonable attempts should be made to obtain any identified records and to obtain any outstanding VA treatment.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Prior to scheduling the Veteran for a VA examination, the AMC/RO should evaluate any subsequently obtained evidence regarding the Veteran's assertion that he drank contaminated water at Camp Lejeune, North Carolina, and make a finding as to whether this occurred and, if so, the nature and extent of the contamination.  This finding, whether affirmative or negative, should be clearly indicated and provided to the examiner to consider in rendering his opinions below.  

2. After completing #1 above, and whether records are obtained or not, schedule the Veteran for a VA examination to determine the nature and etiology of any abdominal disorder.  The claims file and Virtual VA file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  In offering any opinion, the examiner should consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any medical literature appropriate.  The examiner should address following questions:

a) After a review of the evidence of record, and any indicated examinations and tests of the Veteran, the examiner should diagnose any current abdominal disorders. 

b) Thereafter, for each diagnosed disorder, the examiner should also provide an opinion as to whether the disorder clearly and unmistakably predated the Veteran's military service.  

c) If the examiner finds that the disorder clearly and unmistakably predated the Veteran's military service, the examiner should then provide an opinion as to whether the disorder was aggravated by his military service.  If it was aggravated by service, the examiner should describe the extent to which it was aggravated beyond the natural progression of the disease.  

d) If the examiner finds that the disorder did not predate the Veteran's military service, he should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was causally related to his military service and his duties therein.  

If the Veteran's allegation that he regularly drank contaminated water at Camp Lejeune, North Carolina is substantiated, the examiner should also address what effect, if any, this has on the above opinions.  

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the AMC/RO should review any report to ensure that it is in complete compliance with the directives of this remand. The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


